internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp br 06-plr-155970-01 date date legend distributing controlled busine sec_1 busine sec_2 date date date date year year year year year state a a b c d plr-155970-01 e f g h i j k l m n o p q r s t u v w x y z aa plr-155970-01 bb person person person person person person person person person person person person person person a b c d e f g h plr-155970-01 n o dear this letter is in reply to your letters dated date date date and date requesting rulings as to the federal_income_tax consequences of a proposed transaction distributing was formed on date1 distributing incorporated controlled under the laws of state a distributing elected to be treated as an s_corporation effective as of date distributing does not join in the filing of a consolidated federal_income_tax return on or about date distributing incorporated controlled under the laws of state a controlled will immediately elect to be treated as a qualified_subchapter_s_subsidiary qsub of distributing the authorized capital stock of distributing consists of a shares of voting common_stock each share entitles the shareholder to one vote there are no dividend or liquidation preferences the percentage of voting common_stock owned by each shareholder of distributing prior to the distribution is as follows person b person c person b person d person d person d person as custodian for person e person as custodian for person f person as custodian for person g person as custodian for person f person as custodian for person h person d person as custodian for person i person as custodian for person g the authorized capital stock of controlled will consist of a shares of voting common_stock there will be no dividend or liquidation preferences distributing will own all of the a shares of controlled voting_stock since date distributing has primarily been engaged in busine sec_1 including without limitation a b and c currently distributing owns j separate a b and c’s distributing has received gross rents in the amount of k l m n and o in year year year year and year respectively its total rental expenses for each of the last five years have been p in year q in year r in year s in year and t in year distributing is also engaged in the operation of busine sec_2 during year its gross_sales were u but after all expenses were incurred its total income from operations amounted to v in year its gross_sales were w but after expenses its total income from operations was only x it is anticipated that busine sec_2 will be closed in the near future but it may in existence at the time of the split off none of the plr-155970-01 assets of busine sec_2 will be distributed to controlled or be a part of its operations following the split off if busine sec_2 is in existence after the split off its operations will remain unchanged the day to day management of n’s currently owned by distributing is performed exclusively by person person 12’s duties include d e f and g any substantial decisions however such as h must be approved by person 12's father person who is the president of distributing and one of three directors of distributing person is not an officer or a member of the board_of directors of distributing distributing currently has approximately y employees who perform operational duties with respect to h including o distributing has not issued any securities or bonds or any other outstanding interests other than two loans payable to person and person which as of date were in the amounts of z and aa respectively it is not anticipated that these loans will be satisfied prior to the time of the split off it is anticipated that prior to the split off distributing will obtain a loan of approximately bb secured_by one of the n’s which will be transferred by distributing to controlled in the transaction after the transaction controlled will assume this loan from distributing the net_proceeds from the financing would be retained by distributing for working_capital and to pay off existing debt including the debt owed by distributing to person the transaction between distributing and its shareholders will be as follows immediately after distributing forms controlled controlled will make an election to be treated as a qsub distributing will transfer eight pieces of n to controlled distributing will remain maker and guarantor on loans with regard to three of these n’s distributing will distribute all of the stock of controlled to person person as custodian for person person as custodian for person solely in exchange for all their stock in distributing the distribution the distribution will cause the termination of the qsub election of controlled because controlled will cease to be a subsidiary of distributing as a result under sec_1_1361-5 controlled will be treated as a new corporation acquiring all its assets and assuming all of its liabilities immediately before the distribution from distributing in exchange for stock of controlled the contribution following the contribution and distribution person person as custodian for person person as custodian for person will be the sole shareholders of controlled and person person person person person person person as custodian for person person as custodian for person person as custodian for person person as custodian for person and person as custodian for person will be the shareholders of distributing both controlled and distributing will then engage in busine sec_1 in substantially the same manner as distributing has conducted such operations for the past five years plr-155970-01 notwithstanding any situation whereby distributing might remain the maker or guarantor of loans made on n which will be contributed to controlled controlled will be obligated to reimburse distributing for such amounts after the split off controlled will be exclusively engaged in busine sec_1 including without limitation a b and c following the split off person will be the exclusive manager of the day to day operations of controlled his duties will include d e f and g person will have the unrestricted ability to purchase or dispose_of n it is expected controlled will employ a number of employees to perform administrative operational duties such as bookeeping and accounting the business_purpose for the distribution is that the separation of busine sec_1 will enhance the success of busine sec_1 by enabling distributing and controlled to resolve management systemic and other operational problems that have substantially deadlocked distributing under the current business structure distributing and controlled submit that all of n even those acquired within the past five years are part of one integrated business and that the transfer of n to controlled will constitute a vertical division of such single active business the following representations have been made in connection with the proposed transaction a b c d the indebtedness owed by the controlled_corporation to the distributing_corporation after the distribution of the controlled_corporation stock will not constitute stock_or_securities the fair_market_value of the controlled_corporation stock and other consideration to be received by each shareholder of the distributing_corporation will be approximately equal to the fair_market_value of the distributing_corporation stock no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted e following the transaction the distributing and controlled corporations will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to the consummation of the transaction f the distribution of stock of controlled is carried out for the following plr-155970-01 corporate business_purpose to resolve between the shareholders of distributing the management and operational differences that have inhibited the growth and prosperity of distributing g distributing is currently an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled h i j k l m n o p there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b there is no plan to either liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of its transaction no intercorporate debt will exist between the distributing_corporation and the controlled_corporation at the time of or subsequent to the distribution of the controlled_corporation stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in section in sec_368 and iv plr-155970-01 q r s t for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying section d ending on the distribution date the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing fifty percent or more of the total combined voting power of all classes of distributing or controlled common_stock entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled common_stock the loans on n contributed by distributing to controlled are recourse_liabilities controlled has agreed to and will satisfy such recourse_liabilities whether or not distributing has been released of such recourse_liabilities based solely on the information submitted and on the representations set forth above we hold as follows the distribution will cause the termination of the qsub election of controlled because controlled will cease to be a wholly owned subsidiary of distributing as a result controlled will be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the distribution from distributing in exchange for stock of controlled the ‘contribution’ sec_1_1361-5 the contribution followed by the distribution of controlled stock by distributing to certain distributing shareholders will constitute a reorganization under sec_368 distributing and controlled each will be a ‘party to a reorganization’ under sec_368 no gain_or_loss will be recognized by distributing on the contribution section plr-155970-01 a no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset deemed received by controlled in the contribution will equal the basis of that asset in the hands of distributing sec_362 the holding_period of each asset deemed received by controlled will include the holding_period of that asset in the hands of distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution of the stock of controlled to the shareholders of distributing sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the shareholders of distributing on their receipt of controlled stock in the distribution sec_355 the basis of the controlled stock in the hands of distributing’s shareholders who exchange all of their distributing stock for shares of controlled common_stock will be the same as the basis in the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by the transferors will include the holding_period of the distributing stock on which the distribution is made provided the stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit plr-155970-01 process pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative cc sincerely yours steven j hankin senior technician reviewer branch office of assistant chief_counsel corporate
